—In an action to recover no-fault payments under an insurance contract, the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated July 13, 2001, which granted the plaintiffs motion to hold it in contempt and denied its cross motion to vacate a judgment of the same court, entered August 14, 2000, upon its default in answering.
*489Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, and the judgment entered August 14, 2000, is vacated.
The plaintiff failed to satisfy its burden of establishing the existence of a basis upon which to predicate the exercise of personal jurisdiction over the defendant, a foreign corporation (see Roldan v Dexter Folder Co., 178 AD2d 589, 590). Thus, the default judgment is a nullity and must be vacated (see CPLR 5015 [a] [4]; Matter of Liberty Mut. Ins. Co., 214 AD2d 734, 735). It follows that the Supreme Court lacked authority to hold the defendant in contempt. Prudenti, P.J., O’Brien, McGinity and Crane, JJ., concur.